Citation Nr: 1220001	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-29 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected status post right foot bunionectomy, to include the question of whether an appeal has been timely perfected.

2.  Entitlement to a rating in excess of 10 percent for status post bunionectomy, right foot, exclusive of a period of a temporary total rating (TTR) from April 13, 2007 to May 31, 2007, to include the question of whether an appeal has been timely perfected.

(The issue of entitlement to vocational rehabilitation training outside the United States, under the provisions of Chapter 31, Title 38, United States Code is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1993. 

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2007 rating decision, in which the RO, inter alia, continued a previously assigned 10 percent rating for a right foot bunionectomy and denied entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right foot bunionectomy.  

In an April 2008 rating decision, the RO awarded a TTR based on right foot surgery necessitating convalescence from April 13, 2007 to May 31, 2007, and continued the previously assigned 10 percent rating, effective June 1, 2007. 

For reasons expressed below, the Board has recharacterized the matters on appeal as reflected on the title page, and is remanding these matters to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  Pursuant to applicable law and regulation, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011). 

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2011). 

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2011).  Where a veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

Procedurally, the claims file indicates that in October 2007 the Veteran filed an NOD with the 10 percent rating continued for her right foot disability and the denial of service connection for a left hip disorder.  In October 2008, the RO issued an SOC to the Veteran and her representative addressing the denial of a higher rating for a right foot disability and the denial of service connection for a left hip disorder.  

A report of contact dated in April 2009 indicates that the RO left a voicemail message for the Veteran, asking her to provide her present address.  On the same day in April 2009, the RO resent the October 2008 letter regarding the SOC because it was previously returned as undeliverable.  The April 2009 letter and enclosed October 2008 letter were sent to a new address for the Veteran that was listed in the VA Compensation and Pension Records Interchange (CAPRI) system.  

The next communication regarding these claims is an Appellant's Brief dated in April 2012.  The Veteran's representative indicated that a substantive appeal (via a VA Form 9) was completed on October 20, 2008.  The Board has carefully reviewed the Veteran's claims file, including the electronic record.  A VA Form 9 completed by the Veteran was received by her representative on October 1, 2008; however, it pertains specifically and exclusively to a claim for vocational rehabilitation benefits.  Then, the VA Form 9 and a letter from the Veteran's representative were received by the RO on October 15, 2008.  The representative's letter identifies the issue as entitlement to sponsorship for graduate studies abroad.  The letter from the Veteran's representative attaching the VA Form 9 was date stamped as received by the VR&E (Vocational Rehabilitation and Education) Division on October 20, 2008.  

In conclusion, the claims file includes no document filed by the appellant with the RO that constitutes a timely-filed substantive appeal as to the issues addressed in the October 2008 SOC pertaining to her right foot and left hip.  As such, it does not appear that a timely appeal as to these issues has been perfected.

Because the RO has not addressed the question of whether a timely appeal has been perfected, the Veteran has not been furnished the pertinent legal authority governing the question, nor afforded the opportunity to respond.  Accordingly, to avoid any prejudice to the Veteran, the RO should address this jurisdictional question, in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  If the RO finds that an appeal has not been timely perfected, then it must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all pertinent legal authority, and afford her and her representative the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

If, and only if, the RO determines that the Veteran has perfected a timely substantive appeal should the RO undertake further action on the claims for service connection and a higher rating, to include any notification and/or development action consistent with the Veterans Claims Assistance Act of 2000 (VCAA), as appropriate.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159  (2011).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should address the question of whether an appeal has been timely perfected on the matter of entitlement to service connection for a left hip disorder, to include as secondary a service-connected right foot disability, and entitlement to a rating in excess of 10 percent for status post bunionectomy, right foot, exclusive of a period of a TTR from April 13, 2007 to May 31, 2007. 

2.  If the RO's determination on the jurisdictional question is adverse to the Veteran, the RO must furnish to the Veteran and her representative an appropriate SSOC on these matters that includes citation to and discussion of all legal authority governing the jurisdictional question, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

3.  If and only if the RO's determination on the question of whether an appeal has been timely perfected is favorable to the Veteran should the RO undertake any additional notification and/or development action on the claims for service connection and an increased rating before adjudicating these claims on the merits.

4.  To help avoid future remand, the RO must ensure that all requested action has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


